DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 5-7, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuno et al. Publication No. US 2019/0131163.
	Regarding claim 1, Kuno discloses a substrate fixing device comprising: 
a base plate [Fig. 6, 50] including therein a gas supply section [Fig. 6, 30, 31, 35]; and 
an electrostatic chuck [Fig. 5, comprising 12, 20] provided on the base plate [Fig. 6, 12 and 20 are provided on the base plate 50], 
wherein the electrostatic chuck includes 
a base [Fig. 6, comprising 12 and 20] having a mounting surface on which a target to be held by electrostatic attraction is mounted [Fig. 2, wafer W is mounted on 12 and 20], 
an insertion hole [Fig. 6, par. 0037, the insertion hole comprises: the hole in block member 50 which accommodates insulation pipe 30 and the female threaded hole 26 in cooling board 20 which accommodates threaded portion of pipe 30], penetrating the base, having an inner surface that defines the insertion hole and is threaded to form a female thread [par. 0037; The flange portion 34 is fitted to the flange receiving portion 27 of the screw hole 26, which is female threaded], and 
a first screw member [the screw member comprises: The insulation pipe 30 with a body portion 32, an annular projected portion 33, a flange portion 34, and an extended portion 35. The body portion 32 is in the form of a circular cylinder having a threaded outer peripheral surface. The threaded outer peripheral surface is meshed with the screw hole 26 of the cooling board 20, per par. 0037], having an outer surface that is threaded to form a male thread, and inserted into the insertion hole to assume a mated state in which the male thread mates with the female thread, wherein a gas from the gas supply section is supplied to the mounting surface via the first screw member [par. 0002, the through-hole is used to receive a lift pin for raising a wafer placed on the plate, and to supply gas to between a rear surface of the wafer and the plate; par. 0039]. 
Regarding claims 5, 11, Kuno discloses that the first screw member includes, in a portion exposed at the mounting surface, a structure that enables the first screw member to be turned [Fig. 5 shows that the first screw member 30 is a structure that enables it to be turned].  
Regarding claims 6, 12, Kuno discloses that the first screw member is made of a material including aluminum oxide or aluminum nitride [par. 0037; alumina is also called aluminum oxide].  
Regarding claim 7, Kuno discloses a substrate fixing device comprising: 
a base plate [Fig. 6, 50] including therein a gas supply section [Fig. 6, 30, 31, 35]; and 
an electrostatic chuck [Fig. 5, comprising 12, 20] provided on the base plate [Fig. 6, 12 and 20 are provided on the base plate 50], 
wherein the electrostatic chuck includes 
a base [Fig. 6, comprising 12 and 20] having a mounting surface on which a target to be held by electrostatic attraction is mounted [Fig. 2, wafer W is mounted on 12 and 20], 
an insertion hole [Fig. 6, par. 0037, the insertion hole comprises: the hole in block member 50 which accommodates insulation pipe 30 and the female threaded hole 26 in cooling board 20 which accommodates threaded portion of pipe 30], penetrating the base, having an inner surface that defines the insertion hole and is threaded to form a female thread [par. 0037; The flange portion 34 is fitted to the flange receiving portion 27 of the screw hole 26, which is female threaded], and 
a first screw member [the screw member comprises: The insulation pipe 30 with a body portion 32, an annular projected portion 33, a flange portion 34, and an extended portion 35. The body portion 32 is in the form of a circular cylinder having a threaded outer peripheral surface. The threaded outer peripheral surface is meshed with the screw hole 26 of the cooling board 20, per par. 0037], having an outer surface that is threaded to form a male thread on a side of the base plate, wherein the base plate includes a recess [Fig. 5 shows that the baes plate 50 would have the recess 26], and inserted into the insertion hole to assume a mated state in which the male thread mates with the female thread, wherein a gas from the gas supply section is supplied to the mounting surface via the first screw member [par. 0002, the through-hole is used to receive a lift pin for raising a wafer placed on the plate, and to supply gas to between a rear surface of the wafer and the plate; par. 0039]. 
Allowable Subject Matter
Claims 2-4, 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claims 2, 8: The prior art does not disclose that the first screw member includes a through-hole having a first end opening at the mounting surface.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
 The following is an examiner’s statement of reasons for allowance of claims 3, 9: The prior art does not disclose that the first screw member is formed by a porous body including a plurality of mutually communicating pores, and the gas from the gas supply section is supplied to the mounting surface via the plurality of mutually communicating pores.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claims 4, 10: The prior art does not disclose that the electrostatic chuck includes a second screw member formed by a porous body including a plurality of mutually communicating pores, and the gas from the gas supply section is supplied to the mounting surface via the through-hole and the plurality of mutually communicating pores.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/           Primary Examiner, Art Unit 2836